         Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

   MARK ENSMINGER, on behalf of himself
   and those similarly situated,

                                   Plaintiff,
   v.
                                                          Case No.:2:19-cv-02147-JWL-JPO
   CREDIT LAW CENTER, LLC a/k/a
   THOMAS ANDREW ADDLEMAN
   L.L.C., d/b/a CREDIT LAW CENTER and
   THOMAS ADDLEMAN a/k/a TOM
   ADDLEMAN

                                   Defendants.


                  SUR-REPLY IN OPPOSITION TO MOTION TO DISMISS

          Pursuant to the Court’s July 2, 2019 Order (Doc. 33), Plaintiff, Mark Ensminger,

respectfully submits his sur-reply in opposition to Credit Law Center, LLC and Thomas

Addleman’s (collectively “Defendants”) motion to dismiss (Doc. 19) and reply (Doc. 27).

   I.        ARGUMENT

          The Court’s Order asks the parties to provide additional briefing on several points. First,

Plaintiff was indisputably harmed when Defendants took money from him that he did not owe,

conferring standing. Second, as the opinion itself recognizes, Casillas v. Madison Ave. Assocs.,

No. 17-3162, 2019 U.S. App. LEXIS 16798 *8 (7th Cir. June 4, 2019) citing Robertson v. Allied

Sols., LLC, 902 F.3d 690, 695-97 (7th Cir. 2018) is distinguishable because Casillas did not allege

any harm where in this case Plaintiff alleges harm where Defendants deprived him of a concrete

interest in information mandated by the Credit Repair Organizations Act, 15 U.S.C. § 1679b(b)

(“CROA”). Namely, by withholding key CROA disclosures, Defendants impeded Plaintiff’s

opportunity to understand limitations of credit repair organizations, and his right to dispute the




 79774                                             1
         Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 2 of 13




credit report trade lines on his own. Finally, Plaintiff’s loss of time value of the $300 constitutes

an injury in fact in addition to the above injuries.

   A. Defendant Injured Plaintiff by Taking Money Plaintiff Did Not Owe.

          It is beyond purview that the easiest way for a plaintiff to meet the concrete injury

requirement is to allege the defendant took money the plaintiff does not owe, as Plaintiff does here.

Milwaukee Police Ass’n v. Flynn, 836 F.3d 636, 639 (7th Cir. 2017) (“financial injuries are

prototypical of injuries for the purposes of Article III standing.”); see also, e.g., Sultan v. M&T

Bank, 2017 U.S. Dist. LEXIS 53773, *13 (N.D. Ill. Apr. 7, 2017) (“This is perhaps the simplest of

all possible actual damages — being charged additional money not owed …”). Hence, the unlawful

payment Defendants demanded when nothing was due is a tangible injury, and confers Article III

standing.

          Plaintiff alleges Defendants took $300 from because CROA barred Defendants from taking

any money from him before completing their services. (Doc. 1 (Complaint) at ¶33, ¶40, ¶43-¶47)).

Thus, Plaintiff has alleged a “prototypical” concrete injury because he paid money he did not owe.

Milwaukee Police Ass’n, 836 F.3d at 639.

          The Court asked the Parties to address whether the fact that Plaintiff has “not alleged that

he did not receive services in return for that payment” converts Plaintiff’s financial injury into a

non-injury. (Doc. 33 at 3). Plaintiff submits the answer is no, for several reasons.

          First, even if Plaintiff conceded some services were performed and had some value (which

he does not), there is no basis to jump to the conclusion that they entirely negate his injury. After

all, CROA expressly provides that an agreement that conflicts with CROA’s mandates is void as

a matter of law. CROA § f(c)(1)- (2)). And courts considering this issue are in accord. See

Ridgeway v. AR Res., Inc., No. 16-1188 (NLH/KMW), 2017 U.S. Dist. LEXIS 139319, at *7-8




 79774                                             2
         Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 3 of 13




(D.N.J. Aug. 30, 2017) (consumer-Plaintiff has standing to void any contract under CROA);

Taylor-Burns v. AR Res., Inc., 268 F. Supp. 3d 592, 597 (S.D.N.Y. 2017) (Because the Plaintiff's

contract with CS360 fails to comply with the CROA, the contract is void and this Court would

not enforce it pursuant to 15 U.S.C. § 1679f(c)(1)- (2)).

          Moreover, Defendants are not entitled to a set-off for any value they claim Plaintiff may

have received. The court in Hillis v. Equifax Consumer Servs. aptly rejected such a claim, holding:

          “Just because some consumers may have received "value" does not mean they
          received a net benefit as contemplated by the CROA. Nowhere does the CROA
          provide that a credit repair organization that violates the act may be entitled to a
          set-off. Nor does the nature of the statute's prescribed damages suggest that the
          CROA permits such a defense. The damages provision of the CROA is plain and
          unambiguous, and it does not allow for or contemplate any set-off. If Defendants
          are subject to but failed to comply with the CROA, any consumer who purchased
          Score Power is entitled to a refund of the money he paid to Defendants without
          having to reduce that refund by any "value" he may have received. Finally,
          computing the value of a purchaser's benefit would be difficult if not impossible.
          For all of these reasons, the Court denies Defendants' motion for leave to amend
          their answers.

Id., 237 F.R.D. 491, 500-01 (N.D. Ga. 2006). Here, requiring Plaintiff to plead that he did not

receive the services for which he paid when not owed(1) misses the point that CROA prohibits a

pre-payment, and (2) ignores that Plaintiff had been deprived money at a time that the Act protects

against. The deprivation of money at an unlawful time is what constitutes a pecuniary injury in

fact for Plaintiff. CROA does not require Plaintiff to plead that he ultimately did not receive any

services from Defendants.

          Second, Plaintiff does not need allege he “got nothing” for his $300 pre-payment. The

complaint is construed in his favor. United States v. Supreme Court, 839 F.3d 888, 889 (10th Cir.

2016) (“When evaluating a plaintiff's standing at [the motion to dismiss] stage, both the trial and

reviewing courts must accept as true all material allegations of the complaint, and must construe

the complaint in favor of the complaining party.”) (citation omitted). Thus, Plaintiff’s absence of



 79774                                             3
         Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 4 of 13




allegations regarding any alleged performance of services means to the extent any services were

performed, they were insufficient to justify collection of the illegal $300 pre-payment. To be sure,

there is no basis to assume the opposite on a motion to dismiss. See id.

          Third, and related to the previous point, Plaintiff is not obligated to anticipate Defendants

will claim they performed services sufficient to “earn” the $300 they took in violation of CROA,

and then plead facts to defeat the anticipated defense. Craftwood II, Inc. v. Generac Power Sys.,

920 F.3d 479, 482 (7th Cir. 2019) (rejecting the defendant’s attempt to challenge standing based

on a defense because “complaints need not anticipate or attempt to plead around potential

defenses.”) (citing Gomez v. Toledo, 446 U.S. 635 (1980)). Thus, Plaintiff does not have to

“support” his financial injury allegations with additional allegations “disproving” Defendants’

potential claim that eventually they “earned” the illegal $300 pre-payment.

          The Consumer Financial Protection Bureau (“CFPB”) is the administrative agency that is

charged with rule making and enforcement authority over the CROA. Consistent with the plain

language of the CROA, the CFPB deems it unlawful to demand payment from a customer for

credit      repair     services,     prior    to        the   completion     of     such        services.

https://www.consumerfinance.gov/about-us/newsroom/cfpb-takes-actions-against-credit-repair-

companies-charging-illegal-fees-and-misleading-consumers/.          The    violation   arises     where

Defendants demanded money prior to the completion of credit repair services. CROA does not

require a showing that Plaintiff did not receive services, nor do Defendants cite any authority to

the contrary.

          The only way to determine if the alleged services were “worth” $300, and justified the pre-

payment notwithstanding Congress’s decision to outlaw such charges under CROA, is to decide

the merits of the case. See, e.g., Hillis, 237 F.R.D. at 513 (“Just because some consumers may have




 79774                                              4
          Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 5 of 13




received ‘value; does not mean they received a net benefit as contemplated by the CROA.”).

However, the Court may not delve into merits issues to decide jurisdiction. Smith v. Greystone

Alliance, LLC, 772 F.3d 448, 450 (7th Cir. 2014) (“A court can't decide the merits and then dismiss

for lack of jurisdiction.”); see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101 (1998)

(“Article III jurisdiction is always an antecedent question.”).

           Thus, Plaintiff’s financial injury allegation alone presents a concrete injury, and the

absence of allegations about services performed in return for the payment does not change that.

    B. Casillas Is Distinguishable on Many Levels.

           The Seventh Circuit’s recent decision in Casillas v. Madison Avenue Associates, Inc. is

easily distinguishable. The plaintiff in Casillas did not even attempt to allege an injury stemming

from the defendant’s violation of the statute in that case. Casillas, 2019 U.S. App. LEXIS 16798,

*4 (“Casillas had not alleged that Madison's omission affected her in any way.”). Plainly, if the

complaint does not contain even a single “allegation” of injury, then it is going to be difficult for

the court to find the plaintiff meets injury test.

           By contrast, Plaintiff’s complaint contains allegations of injury, namely the financial loss

discussed above. On that ground alone Casillas is distinguishable, and thus inapposite.

           However, Plaintiff’s injury allegations do not stop there. He also alleges Defendants

injured him by failing to provide the disclosure mandated by Congress in CROA. (Doc. 1 at ¶ 54

(“Defendants’ failure to provide Plaintiff and the putative with a separate statement containing

their Disclosure rights deprived them of the information necessary to make an informed decision

about the purchase of credit repair services, as intended by Congress.”); 15 U.S.C. § 1679b(b)

(“CROA”). See id. at *8, citing Robertson, 902 F.3d at 695-97. CROA specifically required

Defendants to tell Plaintiff, upfront, in writing, on specific important rights, including inter alia:




  79774                                              5
          Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 6 of 13




           “. . . a right to dispute inaccurate information in your credit report by contacting the
           credit bureau directly.

           . . . a right to obtain a copy of your credit report from a credit bureau. . . The credit
           bureau must provide someone to help you interpret the information in your credit
           file.

           . . . a right to sue a credit repair organization that violates the Credit Repair
           Organization Act. This law prohibits deceptive practices by credit repair
           organizations.

           . . . right to cancel your contract with any credit repair organization for any reason
           within 3 business days from the date you signed it.

           . . . on your own, notify a credit bureau in writing that you dispute the accuracy of
           information in your credit file.”


CROA § c. Thus, Defendants impeded Plaintiff’s opportunity to understand these limitations on

the utility of credit repair organizations, and to dispute the credit report trade lines on his own, by

withholding key information required under CROA. This deprived Ensminger of the ability to

fully evaluate whether it is worth hiring Defendants, or whether his money is better spent

elsewhere.

           This is a concrete injury even under Casillas, which recognized that where a violation has

“harmed the concrete interest that the statute protected,” such as “a consumer's interest in having

an opportunity to review and respond to substantive information,” as is the case here, an injury in

fact exists. Cassillas, 2019 U.S. App. LEXIS 16798 at *8-9, citing Robertson, 902 F.3d 690 at

697. Again, a “concrete interest” Congress sought to protect with CROA is ensuring the consumer

is “informed” (see CompuCredit Corp. v. Greenwood, 565 U.S. 95, 95, 132 S. Ct. 665, 667 (2012)

(e.g., informing consumers of their right to cancel the contract)f, and plainly Defendants violated

that interest. Or, as the Seventh Circuit put it, “[i]n holding that this allegation satisfied the injury-

in-fact requirement, we emphasized that ‘Article III's strictures are met not only when a plaintiff




  79774                                               6
            Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 7 of 13




complains of being deprived of some benefit, but also when a plaintiff complains that she was

deprived of a chance to obtain a benefit.’" Id. Here, Plaintiff was deprived of the chance to obtain

the benefit of learning he could obtain his credit report and dispute any issues on his own.

             Finally, Ensminger incurred an injury due to the timing of Defendants’ failure to make the

required disclosures, which is particularly important under CROA. CROA disclosures must be

provided before a consumer contracts with a credit repair service organization, to inform the

consumer of their rights before they enter a contract. See Manuel v. Wells Fargo Bank, Nat. Ass'n,

123 F. Supp. 3d 810, 818 (E.D. Va. 2015) ("… consumers have the right to specific information

at specific times."). If the disclosures are not made until after, then it is too late. The consumer has

already committed to buying the services without having been fully informed. Hillis, 237 F.R.D.

at 513 (“[The CROA] seeks to regulate the industry to ensure that consumers are provided with

necessary information about credit repair organizations so that they can make informed decisions

regarding the purchase of their services”); Thomas v. FTS USA, LLC, 193 F. Supp. 3d 623, 635

(E.D. Va. 2016) (“it is well-settled that Congress may create a legally cognizable right to

information, the deprivation of which will constitute a concrete injury. By extension, it is well

within Congress’ power to specify the form in which that information must be presented. Many

courts, including this one, have explicitly or implicitly recognized this point.”) (collecting cases).

             Casillas analyzed the case of Strubel v. Comenity Bank, which is instructive. Id., 842 F.3d

181 (2nd Cir. 2016). The Strubel court found denial of certain TILA1 disclosures was, by itself,



1
  CROA is a consumer protection statute and was enacted by Congress with a mind to protect similar interests as the
federal Truth in Lending Act. See 15 U.S.C. § 1601(a); K/O Ranch, Inc. by Olson v. Norwest Bank of Black Hills, 748
F.2d 1246, 1248 (8th Cir. 1984) (“The purpose of the Truth in Lending Act is to provide consumers with meaningful
disclosure of credit terms to promote the informed use of credit”); Dzadovsky v. Lyons Ford Sales, Inc., 593 F.2d 538,
539 (3d Cir. 1979) (“One of the legislative purposes of the Act is to enable consumers to compare various available
credit terms. Any proven violation of the disclosure requirements of the Act is presumed to injure a borrower by
frustrating that purpose.”). Simply, the disclosure provisions of the TILA and the CROA are both intended to inform
consumers about an area that Congress has determined to be important.


    79774                                                 7
         Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 8 of 13




sufficient for Article III standing. The Second Circuit concluded that “where Congress confers a

procedural right in order to protect a concrete interest, a violation of the procedure may

demonstrate a sufficient ‘risk of real harm’ to the underlying interest to establish concrete injury

without ‘need [to] allege any additional harm beyond the one Congress has identified.’” Strubel,

842 F.3d at 189 (quoting Spokeo v. Robins, 136 S. Ct. 1540, 1549 (2015)). “Thus, we understand

Spokeo, and the cases cited therein, to instruct that an alleged procedural violation can by itself

manifest concrete injury where Congress conferred the procedural right to protect a plaintiff’s

concrete interests and where the procedural violation presents a ‘risk of real harm’ to that concrete

interest.” Id. at 190. The Second Circuit went on to emphasize that the disclosures in the TILA

context do not operate “in a vacuum,” but rather they serve a Congressionally identified “concrete

interest” for “avoid[ing] the uninformed use of credit.” Id. at 190.

          Casillas distinguished Strubel, finding that the TILA disclosures required in Strubel, like

the CROA disclosures here, must be provided at the “beginning of an open ended credit

relationship…” Casillas, 2019 U.S. App. LEXIS 16798, at *14. The noncompliant disclosures,

then, present a risk of harm to the interest that Congress sought to protect because “any subsequent

transaction might be unsatisfactory...” Id.

          In this case, Defendants’ deprivation of the CROA-mandated disclosures go to one of

CROA’s primary goals: to provide consumers with critical information regarding the purchase of

credit repair services before they enter a contract. Failing to provide the required disclosures

creates a material risk to the interest that Congress identified. The subjection of Plaintiff to this

risk alone is an injury. See Jeffries v. Volume Servs. Am., 2019 U.S. App. LEXIS 19756, *6-9

(D.C. Cir. July 2, 2019) (exposure of plaintiff to mere “increased risk of identity theft” by printing

too many digits of plaintiff’s credit card number on the transaction receipt handed to plaintiff meets




 79774                                             8
         Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 9 of 13




the concrete injury requirement); accord Muransky v. Godiva Chocolatier, Inc., 922 F.3d 1175,

1188 (11th Cir. 2019). Consequently, the deprivation of the required disclosures constitutes a

concrete injury. Plaintiff therefore has standing to bring claims as to the disclosure violations.

          Here, Plaintiff has suffered an informational injury, the resulted in his lost opportunity to

avoid the contract with Defendants. (Doc. 1 at ¶¶ 66-67). Contrarily, in Casillas the plaintiff

          “did not allege any comparable lost opportunity. Nor could she. Unlike the Fair
          Credit Reporting Act, the provisions of the Fair Debt Collection Practices Act that
          Madison violated do not protect a consumer's interest in having an opportunity to
          review and respond to substantive information. See id. (‘An informational injury
          can be concrete when the plaintiff is entitled to receive and review substantive
          information.’ (emphasis added)). They instead protect a consumer's interest in
          knowing her statutory rights. And in Robertson, we expressly distinguished a
          defendant's obligation to provide substantive information from its obligation to give
          notice of statutory rights.”

Casillas, 2019 U.S. App. LEXIS 16798, at *9. The CROA disclosure here, like the Seventh

Circuit’s Robertson opinion under the Fair Credit Reporting Act (“FCRA”), entitles Plaintiff to

receive and review substantive information. See Robertson, 902 F.3d at 697. Defendants’ failure

deprived Plaintiff of the right to review and respond to the substantive information. In addition, as

plead in the Complaint, the response of Plaintiff and the Class likely would have been to forego

ever entering a contract with Defendants in the first place. Dissimilarly, the Seventh Circuit

compared Cassilla’s use for the required disclosures as the same that she would “have had for

directions accompanying a product that she had no plans to assemble.” Id. at *7 In other words

“she was not at any risk of losing her statutory rights because there was no prospect that she would

have tried to exercise them.” Id.

          Accordingly, the facts in Cassillas is distinguishable from this case, however, the analysis

in Cassillas, including the reliance on Strubel and Robertson further support Plaintiff’s position

that a concrete harm has been plead and Article III standing exists.




 79774                                              9
       Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 10 of 13




      C. Lost Time Value of the $300 Pre-Payment is an Injury in Fact.

          Defendants’ deprivation of Plaintiff’s $300.00 for the period of time prohibited by CROA

is also a concrete injury. Plaintiff provided authority supporting this position in his Response,2 but

the Court noted at least one other court has rejected the argument that the loss of the time value of

money constitutes an injury for Article III purposes. (Doc. 33 at 3–4) (citing Taylor v. Federal

Aviation Admin., 351 F. Supp. 3d 97, 102–03 (D.D.C. 2018)).

          However, Plaintiff submits that Taylor’s holding is inconsistent with Supreme Court

precedent, and the majority of courts to examine the issue, which found the loss of any money,

even a tiny amount, is a concrete injury. See Dieffenbach v. Barnes & Noble, Inc., 887 F.3d 826,

829 (7th Cir. 2018) (“Losing the use of money for three days may be a trifle to some people (though

to others it may be a calamity)”) (parenthesis in original). Indeed, an “identifiable trifle” of loss is

sufficient:

          "Injury in fact" reflects the statutory requirement that a person be "adversely
          affected" or "aggrieved," and it serves to distinguish a person with a direct stake in
          the outcome of a litigation -- even though small -- from a person with a mere interest
          in the problem. We have allowed important interests to be vindicated by plaintiffs
          with no more at stake in the outcome of an action than a fraction of a vote, see
          Baker v. Carr, 369 U.S. 186; a $ 5 fine and costs, see McGowan v. Maryland, 366
          U.S. 420; and a $ 1.50 poll tax, Harper v. Virginia Bd. of Elections, 383 U.S. 663.

United States v. Students Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669,

689, n.14 (1973); see also Dhinsa v. Krueger, 917 F.3d 70, 78 (2d Cir. 2019) (“An identifiable

trifle is enough, the Supreme Court has explained, because standing doctrine's purpose is to

distinguish a person with a direct stake in the outcome of a litigation – even though small – from

a person with a mere interest in the problem.”)


  2
    See Santangelo, 2015 U.S. Dist. LEXIS 69167, at *6-7 (“even if the $50.00 deposit were fully refundable,
  Santangelo still has standing based on the lost time-value of the money.); Habitat Educ. Ctr., 607 F.3d at 457
  (noting that "[e]very day that a sum of money is wrongfully withheld, its rightful owner loses the time-value of
  the money" and holding that this was enough to confer standing).)


  79774                                                  10
     Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 11 of 13




         Taylor impermissibly contradicts SCRAP and Spokeo in suggesting there should be a

threshold amount of money wrongfully withheld when the Court was clear that a trifle is sufficient.

         Regardless, as noted in footnote 2 above, the court in Santangelo held the loss of the time

value of $50 was sufficient to confer Article III standing. Santangelo supra at *69167.

         More to the point, Santangelo stands for the proposition that even if money is later

refunded—the deprivation of the money alone was sufficient to confer Article III standing. Id. at

*6-7 (N.D. Ill. May 28, 2015), citing Habitat Educ. Ctr. v. U.S. Forest Serv., 607 F.3d 453, 457

(7th Cir. 2010) (noting that "[e]very day that a sum of money is wrongfully withheld, its rightful

owner loses the time-value of the money" and holding that this was enough to confer standing);

also see AFGE v. OPM (In re United States OPM Data Sec. Breach Litig.), Nos. 17-5217, 17-

5232, 2019 U.S. App. LEXIS 18609, at *48 (D.C. Cir. June 21, 2019) (delay in receipt of tax

refunds, “and the forgone time value of that money, is an actual, tangible pecuniary injury.”)

         Here, Plaintiff attached the credit repair contract as an exhibit to his complaint. This

contract contemplates payment being made within 35 days of entering the agreement. Because

Defendants demanded a payment well in advance of rendering any services, and when the money

was not owed, Plaintiff was plausibly denied the use of his money for at least 35 days. Dieffenbach

supports the proposition that the denial of the possessory interest in money by three days is

sufficient. Dieffenbach, 887 F.3d at 830. Here, the timeline of the wrongfully withheld money is

much longer.

   II.      CONCLUSION

         Accordingly, Plaintiff respectfully asks the Court to deny Defendants’ motion to dismiss

under Fed. R. 12(b)(1) and 12(b)(6), and grant Plaintiff any other and further relief this Court

deems just and proper.




 79774                                           11
    Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 12 of 13




                                         Respectfully Submitted,

                                         By: s/ Matthew S. Robertson
                                         A.J. Stecklein        KS Bar #16330
                                         Michael H. Rapp       KS Bar #25702
                                         Matthew Robertson KS Bar #27254
                                         Stecklein & Rapp Chartered
                                         748 Ann Avenue, Suite 101
                                         Kansas City, Kansas 66101
                                         Telephone:     (913) 371-0727
                                         Facsimile:     (913) 371-0727
                                         Email: aj@kcconsumerlawyer.com
                                                 mr@kcconsumerlawyer.com
                                                 msr@kcconsumerlawyer.com

                                         -and-

                                         Keith J. Keogh       pro hac vice
                                         Amy L. Wells         pro hac vice
                                         Keogh Law, Ltd.
                                         55 W. Monroe Street, Suite 3390
                                         Chicago, IL 60603
                                         Telephone:    (312) 726-1092
                                         Facsimile:    (312) 726-1093
                                         Email: keith@keoghlaw.com
                                                 awells@keoghlaw.com
                                         ATTORNEYS FOR PLAINTIFF




79774                               12
     Case 2:19-cv-02147-JWL-JPO Document 35 Filed 07/16/19 Page 13 of 13




                                  CERTIFICATE OF FILING

I hereby certify that the foregoing document was filed electronically with the United States District
Court for the District of Kansas on July 16, 2019, which will automatically generate notice of filing
to all counsel of record.

                                              /s/ Matthew S. Robertson
                                              Attorney for Plaintiff




 79774                                           13
